         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 TRACY RENEE WILLIAMS AND TWJ                                 CIVIL ACTION NO.
 HOLDINGS, LLC,

          Plaintiff                                           SECTION:

 V.
                                                              JUDGE:
 ROBERT TAYLOR, WESTON ZWIACHER,
 AIRBNB, INC., CRAWFORD & COMPANY,
 AND NAUTILUS INSURANCE COMPANY                               MAGISTRATE:

          Defendants


                                    NOTICE OF REMOVAL

         Defendant, Nautilus Insurance Company (“Nautilus”), pursuant to 28 U.S.C. § 1441 and

28 U.S.C. § 1446 and without waiving any defenses, and with the consent of all defendants, hereby

removes the civil action filed in the Civil District Court for the Parish of Orleans, State of

Louisiana, captioned Tracy Renee Williams and TWJ Holdings, LLC v. Robert Taylor, Weston

Zwiacher, Airbnb, Inc., Crawford & Company, and Nautilus Insurance Company, Civil Action

No. 2019-11301, Division G-11, to this Honorable Court. In support of removal, Nautilus submits

as follows:

                                                  1.

         On or about October 25, 2019, Plaintiffs, Tracy Renee Williams and TWJ Holdings, LLC

(together, “Plaintiffs”), filed a Petition for Damages (the “Petition”) in Civil District Court for the

Parish of Orleans, State of Louisiana. Plaintiffs named as defendants Robert Taylor, Weston

Zwiacher, Airbnb, Inc., Crawford & Company, and Nautilus Insurance Company. A copy of all

process, pleadings and orders served on Nautilus is attached hereto as Exhibit “1.” See Exhibit

1 at Petition, ¶ 2.



PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 2 of 11



                                     REMOVAL IS TIMELY

                                                  2.

         This Notice of Removal is timely because it was “filed within 30 days after receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for

relief upon which such action or proceeding is based….” 28 U.S.C. § 1446(b)(2); Murphy Bros v.

Michetti Pipe Stringing, 526 U.S. 344, 347-8, 119 S.Ct. 1322, 1325, 143 L.Ed.2d 448 (1999)

(“Accordingly, we hold that a named defendant’s time to remove is triggered by simultaneous

service of the summons and complaint, or receipt of the complaint, ‘through service or otherwise,’

after and apart from service of the summons, but not by mere receipt of the complaint unattended

by any formal service.”). In a multi-defendant action, a later-served defendant has a right of

removal separate from that of an earlier-served defendant. 28 U.S.C. § 1446(b)(2). The statute

explicitly allows each defendant 30 days after receipt of service of an initial pleading or summons

to file a notice of a removal. 28 U.S.C. § 1446(b)(2)(B). Service of the Petition was made upon

Nautilus via the Louisiana Secretary of State on February 6, 2020, which was subsequently

provided to Nautilus at a later date. See Exhibit 1 at February 7, 2020 letter from the Louisiana

Secretary of State to Nautilus. This Notice of Removal is timely because it was filed within 30

days of Nautilus being served with the Petition via the Secretary of State.

                                       VENUE IS PROPER

                                                  3.

         Venue is proper in this judicial district and divisions under 28 U.S.C. § 1441(a). This civil

action was filed in Civil District Court for the Parish of Orleans, State of Louisiana. For purposes

of 28 U.S.C. § 1446(a), the United States District Court for the Eastern District of Louisiana, “is

the district court of the United States for the district and division within which such action is




                                                  2
PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 3 of 11



pending.” Attached as Exhibit “2” are pleadings filed into the record of the Civil District Court

for the Parish of Orleans, State of Louisiana, in accordance with 28 U.S.C. § 1446(a).

  REMOVAL BASED UPON DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

                                                  4.

         This civil action is properly removed based upon diversity of citizenship jurisdiction under

28 U.S.C. § 1332(a). According to 28 U.S.C. § 1332(a), this Honorable Court has “original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different states.”

         A.     COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFFS AND
                DEFENDANTS

                                                  5.

         On information and belief, Plaintiff, Tracy Renee Williams, is domiciled in and therefore

a citizen of Louisiana.

                                                  6.

         On information and belief, Plaintiff, TWJ Holdings, LLC, is a citizen of Louisiana. The

citizenship of an LLC is determined by the citizenship of all of its members, with its state of

organization or principal place of business being irrelevant. Harvey v. Grey Wolf Drilling Co.,

542 F.3d 1077 (5th Cir. 2008). On information and belief, TWJ Holdings, LLC’s members are

Collin Holmes, John Holmes, and Tracy Williams, who are all domiciled in, and therefore citizens

of, Louisiana. Accordingly, for purposes of diversity of citizenship under 28 U.S.C. § 1332(a) and

removal under 28 U.S.C. § 1441, TWJ Holdings, LLC is a citizen of Louisiana.




                                                  3
PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 4 of 11



                                                 7.

         Nautilus is an insurance company organized under the laws of the State of Arizona with its

principal place of business in the State of Arizona.        Thus, in accordance with 28 U.S.C.

§ 1332(c)(1) and for purposes of removal under 28 U.S.C. § 1441, Nautilus is a citizen of Arizona.

                                                 8.

         On information and belief, Defendant, Airbnb, Inc. (“Airbnb”), is a corporation organized

under the laws of Delaware with its principle place of business in San Francisco, California. Thus,

in accordance with 28 U.S.C. § 1332(c)(1) and for purposes of removal under 28 U.S.C. § 1441,

Airbnb, Inc. is a citizen of Delaware and California.

                                                 9.

         On information and belief, Defendant, Crawford & Company (“Crawford”), is a

corporation organized under the laws of Georgia with its principle place of business in Atlanta,

Georgia. Thus, in accordance with 28 U.S.C. § 1332(c)(1) and for purposes of removal under 28

U.S.C. § 1441, Crawford & Company is a citizen of Georgia.

                                                10.

         On information and belief, Defendant, Weston Zwiacher (“Zwiacher”), is domiciled in

and therefore a citizen of Texas.

                                                11.

         On information and belief, Defendant, Robert Taylor (“Taylor”), is domiciled in and

therefore a citizen of Colorado.

                                                12.

         Complete diversity exists between Plaintiffs (Louisiana) and Defendants, Nautilus

(Arizona), Airbnb (Delaware and California), Crawford (Georgia), Zwiacher (Texas), and Taylor




                                                 4
PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 5 of 11



(Colorado). Thus, this action is properly removed based upon diversity of citizenship jurisdiction

under 28 U.S.C. § 1332(a) and removal under 28 U.S.C. § 1441.

         B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00, EXCLUSIVE
                OF INTEREST AND COSTS

                                                  13.

         In accordance with 28 U.S.C. § 1332(a), the amount in controversy required for removal

based upon complete diversity of citizenship must exceed $75,000, exclusive of interest and costs.

                                                  14.

         For diversity purposes, the amount in controversy normally is determined by the amount

sought on the face of the plaintiffs’ pleadings, so long as the plaintiffs’ claim is made in good faith.

28 U.S.C. § 1446(c)(2); St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998);

De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). Removal is thus proper if it is “facially

apparent” from the complaint that the claim or claims asserted exceed the jurisdictional amount. Allen

v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995), reh’g denied, 70 F.3d 26 (5th Cir. 1995).

                                                  15.

         As held by the United States Supreme Court, while a defendant’s notice of removal must

include “a plausible allegation that the amount in controversy exceeds the jurisdictional threshold,”

it does not need to incorporate evidence supporting that allegation. Dart Cherokee Basin Operating

Co. v. Owens, 574 U.S. 81, 135 S.Ct. 547, 554, 190 L.Ed.2d 495, 499 (2014). Nautilus contests

that any amount is owed to Plaintiffs and has numerous defenses to the claims presented in this

lawsuit. For purposes of removal, however, this Honorable Court must look to the amount being

claimed by Plaintiffs without reference to any potential defenses that may exist as to those claims.

See St. Paul Mercury Ind. Co. v. Red Cab Co., 303 U.S. 283, 292, 58 S.Ct. 586, 592, 82 L. Ed. 845,

850 (1938) (for the fact “that it appears from the face of the complaint that [a] defendant has a valid




                                                   5
PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 6 of 11



defense, if asserted, to all or a portion of the claim, or the circumstance that the rulings of the district

court after removal reduce the amount recoverable below the jurisdictional requirement, will not

justify remand.”); see also Marcel v. Pool Co., 5 F.3d 81, 84 (5th Cir. 1993).

                                                    16.

         Although the Petition is silent as to a specific, total amount in controversy, the lack of

specific monetary damage alleged in the Petition does not end the inquiry. It is facially apparent

from the Petition that the amount in controversy, exclusive of interest and costs, exceeds $75,000.

The Petition asserts that Zwiacher and Taylor “wreak[ed] havoc within [Plaintiff’s property]

causing extensive damages.” Exhibit 1 at Petition, ¶ 21. Plaintiffs further claim that “Zwiacher

and Taylor drew/tagged race-based hate symbols on the designed cement floors” and “Zwiacher

and Taylor caused damages to William’s furniture, including but not limited to damaging chairs,

tables, destroying an upholstered tweed chair, slashing a hole in her Chesterfield sofa, and burning

holes into her ottoman.” Id. at ¶¶ 23-24. Plaintiffs further aver “Zwiacher and Taylor also caused

damage to and/or destroyed several pieces of culturally significant art that Williams had collected,

including but not limited to: slashing holes in and removing rice from a rice art painting by Jessica

Strahan, breaking the hands from a Woodrow Nash sculpture/carving then hanging it by its neck

from the ceiling (simulating a lynching), breaking the head off of another Woodrow Nash

sculpture/carving and throwing the head into a trashcan.” Id. at ¶ 25. Zwiacher and Taylor are

also alleged to have stolen or destroyed several other items from the property including but not

limited to: “Nest thermostat, Kinetic clock, end table and garage door remote.” Id. at ¶ 26.

                                                    17.

         Plaintiffs assert various causes of action against the named defendants including

negligence, trespass, intentional infliction of emotional distress, conversion, breach of contract,

and Louisiana Unfair Trade Practices Act (“LUPTA”), La. R.S. § 51:1401, et seq., violations. See


                                                     6
PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 7 of 11



id. at ¶¶ 35-91. In support of the allegations of LUTPA violations against Airbnb, Plaintiff asserts

that Airbnb mispresented its obligations under the alleged contract between the parties, as well as its

obligations to investigate and pay Plaintiffs for the damage to their property. Id. at ¶ 64. Plaintiffs

also assert that Crawford “willfully ignored an abundance of damage to Plaintiffs’ property by

underestimating and undervaluing the damages to the property and ignoring damages contained in

Plaintiffs’ personal property worksheet submitted to Crawford without explanation or justification”

Id. at ¶ 69. Plaintiffs assert Crawford violated LUPTA by “misrepresenting the type, extend, and cost

of damages incurred by Plaintiffs.” Id. at ¶ 79.

                                                    18.

         Plaintiffs allege the policy issued by Nautilus contains “policy limits of: Building 1—

Replacement Cost in the amount of $1,000,000.00 and Building 2—Replacement Cost in the amount

of $100,000.00.” Id. at ¶ 6. Plaintiffs also claim that Nautilus “has breached the insurance contract

between the parties by failing to pay the amounts owed to Plaintiffs for the damages to Plaintiffs’

property.” Id. at ¶ 89.

                                                    19.

         Plaintiffs aver in the Petition that “[a]s a result of the actions of Defendants named herein, the

Plaintiffs have suffered and/or will suffer the following nonexclusive list of damages”:

                 a.   Diminution in value of the property;
                 b.   Repair and remediation expenses and increased expenses;
                 c.   Costs to hire investigative and engineering firms;
                 d.   Consequential damages as a natural result of the breaches of
                      contract, negligence, and intentional acts of Defendants;
                 e.   Mental anguish;
                 f.   Physical pain and suffering;
                 g.   Loss of use;
                 h.   Attorney’s fees;
                 i.   Prejudgment interest; and
                 j.   Costs of this litigation




                                                     7
PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 8 of 11



Id. at ¶ 93. Plaintiffs further plead “the value of this claim exceeds $50,000.00, exclusive of interest

and costs.” Id. at ¶ 94. Removal is permitted where the facts in dispute support a finding that the

claims presented exceed the jurisdictional amount. See Allen, 63 F.3d at 1335. Considering the

minimum of $1,100,000 alleged to be due under the policy issued by Nautilus, in conjunction with

the allegations in the Petition with regard to other damages due, as well as penalties and attorneys’

fees, it is clear that the amount in controversy exceeds $75,000, exclusive of interest and costs.

                                                  20.

         In further support of this Notice of Removal and the facially apparent amount in

controversy exceeding $75,000, Nautilus submits that Plaintiffs have not alleged that the amount

in controversy is less than the requisite amount for the exercise of federal jurisdiction, as is required

by Louisiana Code of Civil Procedure Article 893. “The absence of such a statement in the Petition

may be considered in determining whether the amount in controversy is sufficient.” Broussard v.

Celebration Station Properties, Inc., Civ. A. No. 13-531-JJB-RLB, 2014 U.S. Dist. LEXIS 50500,

at *12, (M.D. La. Mar. 7, 2014), adopted by, Civ. A. No. 13-531-JJB-RLB, 2014 U.S. Dist. LEXIS

50590, 2014 WL 1402144, at *4 (M.D. La. Apr. 10, 2014). Importantly, at the time of removal,

Plaintiffs have not stipulated that their damages are less than $75,000. Louisiana district courts

have factored in a plaintiffs’ refusal to specify or stipulate damages for the purposes of establishing

or defeating federal jurisdiction. See Borill v. Centennial Wireless, Inc., 872 F. Supp.2d 522, 528-

29 (W.D. La. 2012); see also Carbajal v. CasKids Oil Operating Co., Civ. A. No. 05-5966, 2006

U.S. Dist. LEXIS 21065, 2006 WL 1030392 (E.D. La. Apr. 18, 2006) (Africk, J.); see also

Broadway v. Wal-Mart Stores, Inc., Civ. A. No. 00-1893, 2000 U.S. Dist. LEXIS 15632, 2000 WL

1560167 (E.D. La. Oct. 18, 2000) (Livaudais, J.).




                                                   8
PD.28142605.1
         Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 9 of 11



                                                21.

         Considering the above, complete diversity of citizenship exists between Plaintiffs and

Defendants. The amount in controversy for the claims presented by Plaintiff exceeds $75,000,

exclusive of interest and costs. This Honorable Court has jurisdiction over this civil action in

accordance with 28 U.S.C. §§ 1332(a) and 1441(a).

                                  CONSENT TO REMOVAL

                                                22.

         Under the “rule of unanimity,” all defendants who have been properly joined and served

must join in or consent to removal. 28 U.S.C. § 1446(b)(2)(A). “If defendants are served at

different times, and a later-served defendant files a notice of removal, any earlier-served defendant

may consent to the removal even though that earlier-served defendant did not previously initiate

or consent to removal.” 28 U.S.C. § 1446(b)(2)(C). It is indeterminable which defendants were

served prior the filing of this Notice of Removal as the pleadings filed in the state court record do

not include Affidavits of Service for any defendant. See Exhibit 2. Nonetheless, all defendants

have consented to the removal of this civil action to federal court, without any waiver of and

reserving all defenses, objections, exceptions and motions under Federal Rule of Civil Procedure

12(b), as evidenced by the documents attached hereto in globo as Exhibit “3.”

                                                23.

         A copy of this Notice of Removal has been filed this day with the Clerk of Court for the

Civil District Court for the Parish of Orleans, State of Louisiana, as provided by law, and is being

served upon all counsel of record. A copy of the State Court Notice of Removal to the Clerk of

Court for the Civil District Court for the Parish of Orleans, State of Louisiana, is attached hereto

as Exhibit “4.”




                                                 9
PD.28142605.1
        Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 10 of 11



         WHEREFORE, Nautilus Insurance Company hereby submits this Notice of Removal in

support of the removal of this civil action to this Honorable Court and request that jurisdiction be

maintained over all the claims made in this civil action and that this civil action be maintained in

the United States District Court for the Eastern District of Louisiana.



                                                Respectfully submitted,

                                                PHELPS DUNBAR LLP



                                                BY:    /s/ Thomas H. Peyton
                                                      Jay Russell Sever (Bar No. 23935)
                                                      Thomas H. Peyton (Bar No. 32635)
                                                      Canal Place | 365 Canal Street, Suite 2000
                                                      New Orleans, Louisiana 70130-6534
                                                      Telephone: 504-566-1311
                                                      Facsimile: 504-568-9130
                                                      Email: severj@phelps.com
                                                      Email: thomas.peyton@phelps.com


                                                ATTORNEYS FOR DEFENDANT,
                                                NAUTILUS INSURANCE COMPANY




                                                 10
PD.28142605.1
        Case 2:20-cv-00789-SM-JVM Document 1 Filed 03/06/20 Page 11 of 11



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 6th day of March 2020, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to

all counsel registered for electronic service. I further certify that I have served a copy of the

foregoing pleading on all parties to this proceeding not registered for electronic service, by e-

mailing, faxing, and/or mailing the same by United States mail, properly addressed and first class

postage prepaid.



                                                 /s/ Thomas H. Peyton




                                                  11
PD.28142605.1
